Citation Nr: 1420062	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-42 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative osteoarthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 2003 to July 2004, in addition to other Reserve service.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision which continued the 10 percent ratings for both the left and right knee.  In March 2013, these matters were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Preliminary review of the claims file reveals that the directives of the March 2013 remand have not been substantially complied with.  Although a VA examination was conducted in March 2013, the examiner did not report an estimation of any additional functional loss during flare-ups.  This is significant since the examiner did report that the Veteran was unable to undergo repetitive range of motion testing due to pain.  DeLuca v. Brown, 8 Vet.App. 202 (1995). 

It appears that the claims file was not available at the time of the examination, but was subsequently made available for review to an examiner other than the individual who conducted the examination.  This may explain the lack of compliance with the remand directives.  At any rate, remedial action is necessary to fully assist the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA knee examination.  It is imperative that the claims file be made available to and be reviewed by the examiner.  

Examination findings should be clearly reported, to include range of motion testing and testing for recurrent subluxation and/or lateral instability.  

In addition, the examiner should report the point (in degrees), if any, where flexion and/or extension is actually limited by pain.  

The examiner should also estimate the point (in degrees), if any, where flexion and/or extension may be limited during flare-ups. 

Any additional functional loss due to weakness, fatigue, and/or incoordination should be reported.

2.  After completion of the above, the RO should review the expanded record and readjudicate the knee rating issues.  The Veteran and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



